Citation Nr: 1107219	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to an initial compensable disability rating for 
psoriasis of the penis.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1975.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Huntington, West Virginia Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a July 2008 rating decision, the RO granted service 
connection for psoriasis of the penis, and assigned a 0 percent, 
noncompensable disability rating.  In a November 2008 rating 
decision, the RO denied service connection for erectile 
dysfunction and for prostatitis.

For the reasons explained below, the appeal is REMANDED to the 
RO.  VA will notify the Veteran if further action is required on 
his part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in this case.

The Veteran contends that medication to treat his service-
connected psoriasis of the penis causes his current erectile 
dysfunction.  The Veteran submitted copies of the box and 
information insert for that medication, betamethasone 
diproprionate ointment.  He highlighted parts of the information 
insert.  Review of the insert in its entirety, however, does not 
indicate that erectile dysfunction is a possible side effect of 
the medication. 




In order to establish entitlement to secondary service 
connection, there must be evidence of a current disability, 
evidence of a service-connected disability, and medical evidence 
establishing a nexus between the service-connected disability and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); see also 38 C.F.R. § 3.310.

The Veteran's service treatment records are silent regarding 
erectile dysfunction or other sexual dysfunction.  The claims 
file contains records of private and VA medical treatment of the 
Veteran from 1987 forward.  The Veteran sustained injuries, 
particularly low back and neck injuries, in a motor vehicle 
accident in February 2000.  Medical records reflect ongoing 
reports of low back pain since that accident.  The earliest 
report of erectile dysfunction is in treatment records from 2001.  
In notes from VA outpatient treatment in January 2001, the 
treating clinician stated that the Veteran had erectile 
dysfunction from back injury.  

The Board notes, however, that the Veteran has not been provided 
notice pursuant to the Veterans Claims Assistance Act, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010)) regarding a claim for secondary service 
connection.  The VCAA requires VA to notify the claimant of the 
evidence that is necessary to substantiate the claim, as well as 
the evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  38 C.F.R. § 3.159(b) (2010).  While 
proper notice on establishing service connection on a direct or 
presumptive basis has been provided, notice on a secondary 
service connection claim has not been provided.  Corrective 
notice should be provided on remand.

The Veteran also contends that he suffered from prostatitis 
during service and currently suffers from that disorder. 

His service treatment records show treatment in February 1974 for 
genitourinary complaints.  The clinician provided an impression 
of non-specific urethritis, rule out 
prostatitis.  In April 1974, a clinician noted likely 
prostatitis.  No prostatitis or other genitourinary disorder was 
noted on a January 1975 examination for separation from service.

In VA primary care treatment in January 2001, the Veteran 
reported erectile dysfunction, and denied any urinary symptoms.  
The treating clinician found that the Veteran's prostate was 
minimally enlarged, with a smooth surface, and no mass or nodule 
palpable.  That clinician did not diagnose prostatitis.  No other 
post-service medical record contains a diagnosis of prostatitis.  
In August 2006 he complained of bilateral flank pain and 
increased evening urination.  His prostate as 1+ in size with no 
nodule.  Urinalysis and CBC were within normal limits.  The 
impression was benign prostatic hypertrophy and he was placed on 
medication at night.  In October 2006, the Veteran had VA 
outpatient treatment for urinary frequency.  On examination, his 
prostate was normal.  The treating clinician diagnosed new onset 
diabetes mellitus, type 2.

In the February and July 2010 hearings, the Veteran stated that 
he had prostatitis during service and since service.  He 
indicated that the symptoms of the prostatitis were pain and 
frequent urination.

In light of the above, the Board concludes that a VA examination 
should be scheduled to determine whether the Veteran currently 
suffers from a prostate condition, and if so, whether such 
disorder is related to his military service.  See 38 C.F.R. § 
3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Veteran also appealed the initial 0 percent rating that the 
RO assigned for his service-connected psoriasis of the penis.  
The Board will remand the issue to seek additional evidence as to 
the manifestations of the disorder.  Under the VA Rating 
Schedule, psoriasis evaluated based on the extent of the area 
covered and the type and duration of therapy required.  38 C.F.R. 
§ 4.118, Diagnostic Code 7816 (2010).  


On a VA skin examination in April 2008, the examiner observed 
lesions on the Veteran's penis.  The Veteran reported occasional 
itching.  The examiner noted that the psoriasis did not interfere 
with walking or with activities of daily living.  The examiner 
did not observe any bleeding or ulceration.  In the February and 
July 2010 hearings, the Veteran reported that the psoriasis had 
weekly or more frequent flare-ups of more severe symptoms, with 
cracking, bleeding, crusting, and pain.  As the Veteran's 
condition may have worsened since the last examination, the Board 
will remand the issue for a new examination to obtain current 
findings.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, this case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation of the type of evidence necessary 
to establish a claim for service connection 
as secondary to a service-connected 
disability.

2.  Obtain relevant VA treatment records from 
the Beckley, West Virginia, VA Medical Center 
dating since July 2008.

3.  Schedule the Veteran for a VA skin 
examination to determine the current 
manifestations of psoriasis of the penis.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction with 
the examination.  The examiner should 
describe the manifestations of the psoriasis 
in detail and indicate the percentage of body 
area involved and percentage of exposed area 
involved, as well as the treatment methods 
being used.

4.  Schedule the Veteran for a VA 
genitourinary examination to determine 
whether the Veteran suffers from any current 
prostate condition and if so to obtain an 
opinion as to whether the disorder is 
possibly related to service.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the examination.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran suffers 
from a current prostate disorder and if so, 
provide the diagnosis for such.  For any 
prostate disorder diagnosed, the examiner 
should provide an opinion as to whether it is 
least as likely as not (50 percent 
probability or greater) that the diagnosed 
disorder arose during service or is otherwise 
related to service, to include the 
genitourinary complaints noted therein.  A 
rationale for the opinion should be provided. 

5.  Following the completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






